t c no united_states tax_court levon johnson petitioner v commissioner of internal revenue respondent docket no filed date in p received dollar_figure in monthly advance_payments of the premium_tax_credit ptc under the affordable_care_act p’s reported modified_adjusted_gross_income magi was within the amount needed to qualify him for the ptc p did not include in his magi all social_security_benefits received during which included a lump sum attributable to in his amended federal_income_tax return p made an sec_86 election to exclude a portion of the social_security_benefits received during from his gross_income p’s amended_return showed dollar_figure of excess advance_payments of the ptc respondent determined that p’s excess ptc was the entire dollar_figure because under sec_36b all of p’s social_security_benefits received during including those relating to must be included in computing whether p was entitled to the ptc the inclusion of all social_security_benefits would result in p’s having magi outside of the range for entitlement to the ptc held for purposes of determining a taxpayer’s eligibility for a ptc pursuant to sec_36b magi includes all social_security_benefits received during the taxable_year irrespective of any sec_86 election held further r’s determination is sustained walter edward afield for petitioner huiwen a xi and john w sheffield iii for respondent opinion gerber judge respondent determined a dollar_figure income_tax deficiency for petitioner’ sec_2014 taxable_year this case was submitted fully stipulated pursuant to rule the seminal legal issue one of first impression concerns whether for purposes of determining petitioner’s eligibility for a premium_tax_credit ptc sec_36b requires the inclusion of social_security_benefits in petitioner’s computation of modified_adjusted_gross_income magi in spite of a sec_86 election that is we consider whether petitioner must include in hi sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue all amounts are rounded to the nearest dollar magi all the social_security_benefits received in including lump-sum amounts relating to for which petitioner filed a sec_86 election background the following facts are derived from the joint stipulation of facts and attached exhibits petitioner while residing in the state of georgia timely filed his petition with the court in petitioner received dollar_figure of social_security_benefits of which dollar_figure was attributable to a lump-sum payment relating to and dollar_figure was attributable to social_security_benefits during petitioner enrolled in a health insurance plan through the health insurance marketplace from march through date petitioner received monthly advance_payments of the ptc aptc of dollar_figure to cover a portion of the cost of the monthly health insurance premiums petitioner received a total of dollar_figure in aptcs during petitioner timely filed hi sec_2014 form_1040 u s individual_income_tax_return on which he reported dollar_figure of wages and dollar_figure of taxable social_security_benefits he did not report any excess aptcs on hi sec_2014 form_1040 and did not file the required form_8962 premium_tax_credit ptc respondent in a notice_of_deficiency dated date determined that petitioner must repay dollar_figure of excess aptcs on date petitioner made a sec_86 election on an amended form 1040a u s individual_income_tax_return on hi sec_2014 amended form 1040a he reported dollar_figure of adjusted_gross_income consisting of dollar_figure of wages and dollar_figure of taxable social_security_benefits on his form_8962 he reported magi of dollar_figure which included his social_security_benefits relating to and a portion relating to petitioner also reported an excess aptc repayment of dollar_figure on his amended form 1040a and form_8962 discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 503_us_79 290_us_111 accordingly petitioner bears the burden of showing he was entitled to a ptc for congress enacted the patient protection and affordable_care_act aca publaw_111_148 124_stat_119 to improve access to and the delivery of health care services for all individuals particularly low income underserved 2there is no dispute between the parties concerning the burden_of_proof in this case and the facts were agreed to and submitted to the court by the parties uninsured minority health disparity and rural populations id sec_5001 sec_124 stat pincite sec_36b a provision enacted as aca sec_1401 and stat pincite permits certain specified taxpayers to receive a subsidy reducing the cost of health insurance purchased through a health insurance exchange in the form of a federal_income_tax credit equal to the ptc amount for the taxable_year sec_36b b and c see mcguire v commissioner 149_tc_254 providing a full discussion of eligibility requirements the ptc is generally available to taxpayers with a household_income of at least but not more than of the federal poverty_line sec_36b sec_1_36b-2 income_tax regs household_income is the sum of the taxpayer’s magi plus the magi of family members for whom the taxpayer properly claims deductions for personal exemptions and who were required to file a federal_income_tax return under sec_1 sec_36b the federal poverty_line is defined by the office of management and budget and is updated by the secretary of health and human services sec_36b balanced budget act of pub_l_no sec_4901 sec_111 stat pincite codified pincite u s c sec_1397jj c community opportunities accountability and training and educational_services act of pub_l_no sec stat pincite codified pincite u s c sec aptcs are paid directly to an insurance provider during the year and taxpayers are required to reconcile any aptcs received with the eligible credit_amount on form_8962 which is filed with their federal_income_tax returns sec_36b aca sec stat pincite codified pincite u s c sec i modified_adjusted_gross_income the parties’ dispute concerns whether petitioner is entitled to any part of the ptc before we are able to decide the amount of any credit we must first decide whether petitioner is required to include in magi any of the social_security_benefits he received during including the nontaxable amounts relating to even though he made a sec_86 election to exclude it from his gross_income sec_36b defines magi in relevant part as follows sec_36b terms relating to income and families --for purposes of this section-- household_income -- b modified_adjusted_gross_income --the term modified_adjusted_gross_income means adjusted_gross_income increased by-- iii an amount equal to the portion of the taxpayer’s social_security_benefits as defined in sec_86 which is not included in gross_income under sec_86 for the taxable_year see also sec_1_36b-1 income_tax regs the parties agree that petitioner’ sec_2014 adjusted_gross_income is dollar_figure including only dollar_figure of taxable social_security_benefits as a result of a sec_86 election and that he received dollar_figure of total social_security_benefits in petitioner contends relying primarily on the intended purpose of the aca its legislative_history and public policy arguments that his sec_86 election should result in the exclusion from hi sec_2014 magi all the social_security_benefits attributable to or alternatively the social_security_benefits attributable to except the portion of hi sec_2013 benefits included in hi sec_2014 gross_income respondent contends however that sec_36b is clear and that petitioner’s sec_86 election has no effect on the computation of hi sec_2014 magi respondent therefore contends that petitioner must include in hi sec_2014 magi all of the social_security_benefits received in ie dollar_figure of taxable and dollar_figure of nontaxable social_security benefits--the entire dollar_figure regardless of the year to which the benefits were attributable to properly consider the parties’ positions we first must analyze whether the language at issue has a plain and unambiguous meaning 534_us_438 quoting 519_us_337 see 541_us_176 we apply the plain meaning of the text unless the meaning is inescapably ambiguous 469_us_70 n jackson j concurring quoting 341_us_384 because w here legislative ‘will has been expressed in reasonably plain terms that language must ordinarily be regarded as conclusive’ 118_tc_1 quoting 507_us_99 see 110_tc_236 aff’d 198_f3d_248 6th cir when construing a statute however ‘ i t is our duty to give effect if possible to every clause and word ’ so as to avoid rendering any part of the statute meaningless surplusage w 17th st llc v commissioner 147_tc_557 quoting 348_us_528 and citing marbury v madison u s cranch a not included in gross_income we begin by analyzing the statutory phrase not included in gross_income under sec_86 for the taxable_year within the context of sec_36b sec_86 defines social_security_benefit s as any amount received by the taxpayer by reason of entitlement to-- a a monthly benefit under title ii of the social_security act or b a tier_1_railroad_retirement_benefit whether and to what extent social_security_benefits are included in a taxpayer’s gross_income ie the taxable_amount of social_security_benefits received is calculated pursuant to a statutory formula set forth in sec_86 sec_86 a - d see 118_tc_373 a taxpayer however may make a sec_86 election if the taxpayer receives a lump-sum social_security_benefit which is attributable to a prior year without a sec_86 election a taxpayer calculates his magi for purposes of sec_36b by increasing his adjusted_gross_income by the portion of social_security_benefits received in a taxable_year that is not included in gross_income see sec_36b sec_1_36b-1 income_tax regs see generally grant v commissioner tcmemo_2018_119 if petitioner had not made a sec_86 election his magi would be determined by increasing his adjusted_gross_income by dollar_figure the nontaxable amount petitioner however made a sec_86 election and we must now determine the effect if any a sec_86 election has on petitioner’s magi in general a sec_86 election affects the amount of social_security_benefits included in gross_income for the year of receipt the amount included in gross_income for the year of receipt by reason of the portion attributable to a prior year will not exceed the increase in gross_income for the prior year that would have resulted if the portion attributable to the prior year had been received in that year see sec_86 see also robbins v commissioner tcmemo_2017_247 pollard v commissioner tcmemo_2011_132 b under sec_86 for the taxable_year the plain text of sec_36b requires that a taxpayer include in computing his magi social_security_benefits which were not included in gross_income under sec_86 for the taxable_year sec_36b sec_36b and its accompanying regulations do not explicitly address the mechanics or meaning of a sec_86 election petitioner contends that sec_36b is ambiguous because of the confluence of the phrases for the taxable_year and under sec_86 petitioner argues that for the taxable_year references his taxable_year as defined in sec_441 ie his calendar_year and therefore his magi includes only social_security_benefits attributable to not those attributable to petitioner argues that the phrase under sec_86 requires that sec_36b be read to include the entirety of sec_86 including sec_86 the year of receipt as opposed to the year to which the social_security_benefits are attributable is the significant definitive factor see sec_441 sec_451 it is an established legal principle that a cash_method individual generally reports income in the year it is received even if the benefits are attributable to a prior year see sec_451 sec_1_451-1 income_tax regs in that regard petitioner agrees that the social_security_benefits attributable to are technically taxed in the year received accordingly the phrase for the taxable_year is not ambiguous petitioner argues however that a lthough the lump-sum payment relating to is technically taxed in the year the lump-sum payment is received a portion of it is includible in income only because it is attributable to tax owed in a prior taxable_year under s ection that is the social_security_benefits received in but attributable to are not social_security_benefits received under sec_86 for the taxable_year although sec_36b and its accompanying regulations are silent with regard to the effect if any on magi if a taxpayer makes a sec_86 election sec_36b and the underlying regulations provide that social_security_benefits received in a taxable_year that were not included in gross_income under sec_86 for the taxable_year must be added to a taxpayer’s magi sec_36b see sec_1_36b-1 income_tax regs petitioner however misinterprets the application of sec_36b when a sec_86 election has been made a sec_86 election determines the amount included in gross_income for the year of receipt petitioner’s sec_86 election simply determined which amount of the lump-sum payment attributable to should be included in his gross_income for we find that the phrase under sec_86 is not ambiguous and the cross-reference requires the consideration of sec_86 in its entirety including sec_86 for the aforementioned reasons we hold that the text of the statute is not ambiguous and that petitioner must include in his magi all of the social_security_benefits received in irrespective of the sec_86 election as a result petitioner’s adjusted_gross_income is increased by the amount of social_security_benefits not included in gross_income and as explained below his magi exceeds the established threshold for ptc eligibility by a relatively small amount we are cognizant that petitioner’s magi exceeded the threshold by a relatively small amount but we are bound by the statute as written see 87_tc_1412 assuming arguendo that sec_36b and its accompanying regulations were ambiguous the legislative_history supports our conclusion and holding that a taxpayer must include all social_security_benefits received during a taxable_year in a taxpayer’s magi for the taxable_year in question when the aca was initially enacted magi did not require the inclusion of nontaxable social_security_benefits see aca sec_1401 sec_124 stat pincite the definition of magi however was amended to specifically include the full amount of a taxpayer’s social_security_benefits see act of date pub_l_no sec_401 sec_125 stat pincite see also h_r 112th cong h_r rept no pincite petitioner contends that denying him the ptc because of income attributable to a prior year leads to an absurd result which is contrary to the intended purpose of the aca and that he is within the class of persons that the statute was intended to assist we however do not find that the interpretation of the statute leads to an absurd result in this case moreover we cannot ignore the law to achieve an equitable end see 484_us_3 mcguire v commissioner t c pincite while we are sympathetic to petitioner’s situation his magi exceeded eligible levels and we are bound by the statute as written ii eligibility and repayment of the ptc for the purpose of determining ptc eligibility a taxpayer eligible for ptcs is generally a taxpayer whose household_income is at least but not more than of the federal poverty_line for the taxpayer’s family size for the taxable_year sec_36b sec_1_36b-2 income_tax regs household_income is defined as the taxpayer’s magi plus the magi of certain family members sec_36b petitioner’s magi is his adjusted_gross_income increased by the total amount of social_security_benefits not included in his gross_income dollar_figure the parties stipulated and we find that dollar_figure i sec_441 of the federal poverty_line for see fed reg date because petitioner’s household_income exceeded of the federal poverty_line he did not qualify for the ptc and the full amount of the aptcs he received during must be included as a tax_liability on his tax_return sec_36b f a sec_1_36b-4 example income_tax regs see mcguire v commissioner t c pincite accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
